Citation Nr: 0023860	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-26 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for mild scoliosis of the 
thoracic spine with mild osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from May 1986 to 
December 1987.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The claim of entitlement to service connection for mild 
scoliosis of the thoracic spine with mild osteoarthritis is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for mild 
scoliosis of the thoracic spine with mild osteoarthritis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Examination for enlistment in March 1986 showed normal 
findings regarding the spine and other musculoskeletal 
system.  There was no report of any kind of back pain.

Service medical records dated in October 1986 show the 
veteran complained of back pain when he turns.  Right-sided 
low back pain, no trauma or overuse, was indicated.  The 
diagnosis was acute lumbosacral strain.

In November 1986 the veteran had a follow-up visit for back 
pain.  At that time he reported that the pain was in one 
spot.  On examination it was noted that there was a dull pain 
when he performed isotonic exercises.  The diagnosis was back 
strain.  He was restricted from physical training for one 
week.

On clinical evaluation at his discharge examination in 
September 1987 a normal spine and other musculoskeletal 
system was reported.  However, in the report of medical 
history, the veteran indicated he had recurrent back pain.  
The physician noted the veteran's complaint of low back pain.

In February 1997 the veteran filed a claim of entitlement to 
service connection for pain due to a back injury which had 
occurred in service in early 1987.  In a February 1997 
statement he reported that 1996 was not the beginning of his 
back condition.  He stated further that he had had pain off 
and on since an injury while on active duty.  He also stated 
that the pain had increased over time and at times was 
intolerable.

X-rays of the thoracic spine were taken in July 1996.  The 
impression was early degenerative spondylarthrosis not 
presently significant.  During an evaluation of his low back 
in August 1996, the veteran reported that he had had pain in 
the mid to upper back off and on since 1987.  He indicated 
that he had pain from T-5 radiating to the base of his skull.  
An August 1996 private orthopedic center medical report shows 
that the veteran had had a diffuse pain in his mid back for 
the past 8 to 10 years.  It was noted that there was no 
history of any specific injury.  The diagnosis was mild 
scoliosis thoracic spine to the right and some mild 
osteoarthritic changes.

In his notice of disagreement the veteran stated that the 
injury to his back occurred in 1987 when he slipped and hit 
his upper back.  He stated that he was unable to move and was 
assisted by medics.  He further stated that no tests, x-rays 
or examination were performed.  He was given anti-
inflammatory and pain medication, and two weeks bed rest.  He 
indicated that the 1986 in-service report of a pinched nerve 
in his lower right side was not to the same event that 
occurred in 1987.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); See Savage 
v. Gober 10 Vet. App. 488 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra at 92.  Because the veteran has 
failed to meet this burden, the Board finds that his claim of 
entitlement to service connection for mild scoliosis of the 
thoracic spine with mild osteoarthritis must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In this case, the veteran has proffered no competent medical 
evidence that his claimed mild scoliosis of the thoracic 
spine with mild osteoarthritis had its onset in-service.  
Service medical records show the veteran complained of low 
back pain while on active duty.  These records are devoid of 
any complaints, treatment or diagnosis of a disorder of the 
thoracic spine.  Post-service medical records in 1996 show 
the veteran complained of pain in his mid back for 
approximately 10 years.  Despite a 1996 diagnosis of a 
thoracic spine disorder, there is no competent medical 
evidence of record that establishes a link between such 
disorder and service.  Since the veteran has not submitted 
competent medical evidence of a current back disorder linked 
to service by competent medical authority, his claim must be 
denied as not well grounded.

In addition there is no evidence that any chronic disease was 
shown in service or during the applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current thoracic spine disorder and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The absence of any medical records of a diagnosis or 
treatment for a thoracic spine disorder for years after 
service is evidence highly probative against the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997) see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Such evidence annuls 
any consideration of service connection based on continuity 
of symptomatology.  See Savage, supra.

The only evidence which the veteran has submitted which 
supports a finding of a link between his claimed mild 
scoliosis thoracic spine with mild osteoarthritis and service 
is his own assertions.  The veteran's own opinions will not 
suffice to well ground his claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact, which is beyond his competence to do 
so.  Espiritu v. Derwinski, 2 Vet. App. 492., 494-495 (1992); 
King supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's mild scoliosis of the thoracic spine with mild 
osteoarthritis is related to a disease or injury incurred 
during service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board finds that the veteran has not indicated the 
existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  In this regard, the veteran referred to in-
service treatment received for a mid back injury but also 
indicated no tests, x-rays or examination were conducted.  

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a nexus between his current disorder of the thoracic spine 
and service.  Consequently, the Board concludes that his 
claim of entitlement to service connection is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  In 
light of the veteran's failure to meet the initial burden of 
the adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  This is because in 
assuming that the claim was well grounded, the RO accorded 
him greater consideration than his claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for mild scoliosis of the thoracic spine with mild 
osteoarthritis is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

The veteran's service representative contends that the VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part III paragraph 
1.03(a), and Part VI paragraph 2.10(f) in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It was also noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for mild scoliosis of the 
thoracic spine with mild osteoarthritis, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

